DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ response of 8/17/2022 has been considered and entered in the record. Amended Claims 1-10 are under consideration. The rejections of record have been modified in view of Applicants’ amendments. Applicants’ arguments have been considered, but are not persuasive for the reasons as discussed below.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4-5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 208257874U) in view of  Applicants’ Admitted Prior Art as discussed in the present Specification (“AAPA”) and  Simone et al (US 2009/0226642).
With respect to Claim 1, Wang et al  discloses a display panel (Figure 1), defining a first display area (Figure 1, 102) and a second display area (Figure 1, 101), and comprising a substrate layer (Figure 1); wherein the substrate layer includes a first portion (Figure 1, 102), whose location is corresponding to the first display area (Figure 1, 102), and a second portion (Figure 1, 101), whose location is corresponding to the second display area (Figure 1, 101); and wherein the second portion  (Figure 1, 101)of the substrate layer achieves a transmittance of 80% or more for the entire visible light band. See Figure 1 and corresponding text; and page 4, first full paragraph.
However, Wang et al does not disclose “ wherein the first portion of the substrate layer is formed by using a first PI (polyimide) material and the second portion is formed by using a second PI material”, as required by the Claims at hand.
	AAPA is simply relied upon to disclose the use of polyimide as the display panel. See Figure 1 and paragraphs 6-7, in the Background of the invention section.
	Simone et al disclose polyimide films of varying light transmittance, and their use in display panel. See paragraph 34.
It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to use polyimide of different light transmittance in the device of Wang et al, for its known use in forming display panels, as disclosed by AAPA and Simone et al. The use of a known material, polyimide of differing light transmittance, for its known benefit, forming a display panel, would have been prima facie  obvious to one of ordinary skill in the art.

	With respect to Claim 2, Wang et al discloses  the transmittance that the second portion of the substrate layer achieves for the entire visible light band is greater than or equal to the transmittance that the first portion of the substrate layer achieves for the entire visible light band (40% and 80%). See first 10 lines of last paragraph in page 3; and page 4, first full paragraph.
	With respect to Claim 4,  and the limitation “the second portion has a transmittance of 50% or more for a blue-violet band in visible light”, it would have been obvious for one of ordinary skill in the art, to arrive at the presently claimed limitations as where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v. Coe , 57 USPQ 136 . Moreover, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Aller, 42 CCPA 824, 105 USPQ 233 (1955). In the present case, the transmittance of light is shown to be a result effective variable, and its optimization would be within the skill of one of ordinary skill in the art. 

With respect to Claims 5 and 7, Wang et al is relied upon as discussed above. Moreover, Wang et al disclose varying the distribution density of the pixels. See first paragraph of page 4. 
	However, Wang et al does not disclose “a device array layer provided with a pixel array, wherein the pixel array includes a first pixel array disposed in the first display area and a second pixel array disposed in the second display area, and wherein a density of the pixel array of the first pixel array is greater than a density of the pixel array of the second pixel array at the same unit area”.
AAPA is simply relied upon to disclose the use of a device array layer. See Figure 1 and paragraphs 6-7, in the Background of the invention section.
	It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to use a device array layer in the device of Wang et al, for its known benefit in forming a display area as disclosed by AAPA. Moreover, Official Notice is taken that pixels are commonly formed in  in arrays. 
With respect to Claim 5, the combined references suggest “wherein the substrate layer is provided with a device array layer and the device array layer is provided with a pixel array, wherein the pixel array includes a first pixel array disposed in the first display area and a second pixel array disposed in the second display area, and wherein a density of the pixel array of the first pixel array is greater than a density of the pixel array of the second pixel array at the same unit area”. See first paragraph of Wang et al, page 4.  See Figure 1 and paragraphs 6-7, in the Background of the invention section of AAPA.
With respect to Claim 7, and the limitation “the density of the pixel array of the first pixel is 1 to 100 times the density of the pixel array of the second pixel array”, it would have been obvious for one of ordinary skill in the art, to arrive at the presently claimed limitations as where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v. Coe , 57 USPQ 136 . Moreover, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Aller, 42 CCPA 824, 105 USPQ 233 (1955). In the present case, density of the pixels is shown to be a result effective variable, and its optimization would be within the skill of one of ordinary skill in the art, for its known benefit of improving the performance of the product. 
With respect to Claim 10,  and the limitation “the body is provided with a photosensitive device, and wherein the display panel as claimed in claim 1 is disposed on the body, and the photosensitive device is correspondingly disposed under the second display area of the display panel”, Wang et al disclose a cell phone with a camera. See the Abstract.

Claim 3 is  rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 208257874U) in view of  Applicants’ Admitted Prior Art as discussed in the present Specification (“AAPA”) and Simone et al (US 2009/0226642)  as applied to claims 1-2, 4-5, 7 and 10 above, and further in view of Cavallaro (CN 107293220).
	Wang et al, AAPA and Simone et al are relied upon as discussed above. 
	However, the references  do not disclose “ wherein the first material and the second material are disposed in an overlapping manner at a position where the first portion and the second portion meet”, as required by the Claim at hand.
	Cavallaro et al disclose the use of overlapping layers in display devices, and its benefit of greater bonding area and more robust binding. See Figure 7 and corresponding text, especially the last three paragraphs of page 8.
	With respect to the limitation pertaining to an overlapping manner, it would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to dispose  the polyimide materials of Wang et al, AAPA and Simone et al, in an overlapping manner, for its known benefit in the art of greater bonding area and more robust binding as disclosed by Cavallaro.
	
	 Claim 6 is  rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 208257874U) in view of  Applicants’ Admitted Prior Art as discussed in the present Specification (“AAPA”) and Simone et al (US 2009/0226642)  as applied to claims 1-2, 4, 5, 7 and 10 above, and further in view of Zheng (WO2016045141).
	Wang et al, AAPA and Simone are relied upon as discussed above. 
	However, Wang et al, AAPA and Simone et al do not disclose “wherein an area between adjacent pixels in the second pixel array is provided with a light-transmitting channel”.
Zheng is  relied upon to disclose a display device in which an area between adjacent pixels in the second pixel array is provided with a light-transmitting channel . See Figure 3 and corresponding text, especially last three paragraphs of page 3. 
	It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to use a light transmitting channel in the device of Wang et al, AAPA and Simone et al, for its known benefit in forming transmitting light in a display device as disclosed by Zheng. The use of a known component for its known benefit would have been prima facie obvious to one of ordinary skill in the art. 
With respect to Claim 6, the combined references make obvious the limitation “wherein an area between adjacent pixels in the second pixel array is provided with a light-transmitting channel”. See Figure 3 and corresponding text, especially last three paragraphs of page 3 of Zheng et al. 

Claim 8-9 are  rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 208257874U) in view of  Applicants’ Admitted Prior Art as discussed in the present Specification (“AAPA”) and Simone et al (US 2009/0226642)  as applied to claims 1-2, 4, 5, 7 and 10 above, and further in view of Zhao et al (CN 204271085).
	Wang et al, AAPA and Simone et al are relied upon as discussed above. 
	However, Wang et al,  AAPA and Simone et al do not disclose using an organic photoresist material having the claimed optical density or a black organic photoresist material as required by the Claims at hand. The Examiner notes the afore mentioned limitations are product by process limitations, and must result in structural differences for device claims.
Zhao et al is relied upon to disclose a display device in which the pixel defining layer is a black matrix layer comprising black photoresist, and its benefit of preventing metal trace reflection. See paragraphs 9-24.
	It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to use a black photoresist layer in the device of Wang et al, AAPA and Simone et al , for its known benefit in preventing metal trace reflection  in a display device as disclosed by Zhao et al. The use of a known component for its known benefit would have been prima facie obvious to one of ordinary skill in the art. With respect to the claimed optical density, the limitation is obvious as the same components are disclosed, and the selection of a specific range would be within the skill of one of ordinary skill in the art. 

With respect to Claim 8, the combined references make obvious “ wherein the substrate layer is provided in a device array layer, and the device array layer includes a pixel definition layer, wherein the pixel definition layer in the second display area is formed by using a first organic photoresist material, and wherein the first organic photoresist material has an optical density (OD) value greater than 0.2”, for the reasons as discussed above.  See paragraphs 9-24 of Zhao et al.
With respect to Claim 9,  the combined references make obvious  “wherein the substrate layer is provided with a device array layer, and the device layer includes a pixel definition layer, and wherein the pixel definition layer in the second display area is formed by using a black organic photoresist material, for the reasons as discussed above. See paragraphs 9-24 of Zhao et al.
			Response to Applicants’ Arguments
	Applicants argue that that none of the cited references “teaches that the substrate layer is formed by two kinds of PI materials, and the two PI materials correspond to the first display area and the second display area”. Applicants further argue that ”Wang does not mention to improve the transmittance of the display area by changing the material”.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (two different kind of PI compositions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The present claims simply require “the first portion of the substrate layer is formed by a first PI  (polyimide) material and the second portion is formed by a second PI material”. The Examiner notes that the same section of PI material cannot be  in two different places. The Claims do not explicitly require that the PI in the first section is  a different composition than the second PI material. Moreover, as noted by Applicants, in Wang’s teaching, the display area having a camera has a transmittance greater than the other display without the camera. As the claim language does not differentiate from the cited prior art, the Claims are rejected for the reasons as discussed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
October 31, 2022
/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812